Citation Nr: 0308385	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  91-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected ankle 
disability.  

2.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left ankle, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected right ankle disability, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1943 to January 1946 
and from August 1946 to January 1964.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1987 rating decision by the 
RO.  

The veteran testified at a hearing at the RO in September 
1987.  

The case was remanded by the Board to the RO in July 1992, 
July 1996 and July 1998 for additional development of the 
record.  

In a February 1995 rating decision, the RO increased the 
rating to 20 percent for the service-connected right ankle 
disability.  

In a May 2002 rating decision, the RO increased the rating to 
10 percent for the service-connected left ankle disability.  
As these awards are not a complete grant of benefits, the 
issues remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  



FINDINGS OF FACT

1.  The veteran is not shown to have a back disorder that had 
its clinical onset in service or due to a service-connected 
disability.  

2.  The service-connected left ankle disability is not shown 
to be productive of more than moderate functional limitation.  

3.  The service-connected right ankle disability is not shown 
to be productive of more than marked functional limitation of 
motion.  

4.  The veteran has established service connection for the 
residuals of a right ankle injury, rated as 20 percent 
disabling; the residuals of a fracture of the left ankle 
rated as 10 percent disabling; and bilateral pes planus rated 
at a noncompensable level.  

5.  The veteran indicated in his June 1987 application for 
TDIU that he had completed high school and had last worked 
full-time in the heating and cooling service in 1970.  He 
also indicated that he worked as a photographer from 1983 
through 1986.  

6.  The service-connected disabilities by themselves are not 
shown to have precluded the veteran from securing and 
following substantially gainful employment consistent with 
his educational and occupational background.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a back disability due to 
disease or injury that was incurred in or aggravated by 
service; nor is any proximately due to or the result of the 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2002).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a fracture 
of the left ankle have not been met. 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.49, 4.71a including Diagnostic Codes 5270, 5271 
(2002).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right ankle disability 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.49, 
4.71a including Diagnostic Codes 5270, 5271 (2002).  

4.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are not met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decisions, Statements of the Case, 
Supplemental Statements of the Case and letters, informed him 
of the evidence needed to support his claims.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decisions, Statements of the Case and Supplemental Statements 
of the Case informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claims.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  He was advised 
of the evidence necessary to substantiate his claims.  

In this regard, the Board notes that, by virtue of the May 
2002 Supplemental Statement of the Case, issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in September June 1999.  Hence, the claim is ready to 
be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


I.  Service Connection

The veteran asserts that he has a current back disability due 
to the service-connected ankle disabilities.  

A careful review of the veteran's service medical records is 
negative for any complaints or findings of a back disorder.  

The VA examination and x-ray study in November 1984 notes 
mild degenerative changes of the thoracic and lumbosacral 
vertebrae.  

The veteran testified at a hearing in September 1987 that he 
did not have problems with his back until about 1968, about 
four years after discharge from service.  The veteran 
testified that no doctor had indicated that the back problems 
were caused by the ankle disabilities, just that his left leg 
was shorter than his right leg.  

The veteran was examined by a private orthopedic doctor in 
July 1991.  The veteran complained of increasing weakness in 
his feet, progressive back pain and a constant aching 
sensation in his ankles.  

Lumbar spine films from July 1991 showed facet arthropathy 
but no evidence of spondylolisthesis or spondylitic defects.  
There was an old compression fracture of L1 with anterior 
marginal osteophytes.  The assessment was that of lumbar 
spondylosis with significant calcification aorta.  

The veteran was afforded another VA examination in September 
1992.  The veteran denied any trauma or injury to the back 
and noted that the onset of pain and discomfort of the back 
was in 1968.  The examination revealed limitation of motion 
of the lumbar spine with pain.  There was no lumbar 
paraspinal tenderness.  Neurological examination was 
negative.  The diagnosis was that of lower back pin with mild 
limitation of forward flexion.  

In June 1999, the veteran was afforded an examination on a 
fee basis for VA.  The examiner noted the 1991 private 
medical report in the claims file indicating that the veteran 
had progressive back pain without radiation of pain down his 
legs.  X-ray studies of the lumbosacral spine at that time 
showed facet arthropathy and what appeared to be an old 
compression fracture of L1 with anterior marginal 
osteophytes.  

On examination of the lower back, the veteran reported having 
soreness and stiffness, but no weakness, fatigability or lack 
of endurance.  He did describe having occasional catching in 
his lower back.  There was mild tenderness to palpation in 
the lower lumbar area.  There was no appreciable muscle spasm 
noted.  There was no erythema or cutaneous lesions noted.  

X-ray studies showed slight narrowing of the L1 vertebral 
body noted on the lateral view and there was narrowing with 
osteophyte formation at the anterior aspect of L1-2 and also 
L3-4.  Calcification of the blood vessels was noted, but 
there was no aneurysm seen.  

The impression was that of lumbar spondylosis.  The examiner 
opined that, without a specific history of back injury, he 
did not think that the condition in the veteran's back was 
attributable to his ankles.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002.  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The Board is cognizant of the veteran's assertion that he has 
a back disability that is due to the service-connected ankle 
disability; however, no competent evidence has been presented 
to support these lay assertions.  

The medical evidence that is of record indicates that the 
onset of back pain dates back to 1968, with no history of 
trauma or injury to the back.  The x-ray studies show 
degenerative changes of the back, apparently unrelated to the 
ankle disabilities.  

In this regard, the Board also notes that the examiner in 
June 1999 opined that the veteran's back disability was not 
likely related to the ankle disability.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating a current back disability to the service-
connected ankle disability or any other disease or injury in 
service.  Absent evidence showing current back disability due 
to service or the service-connected disability, the claim of 
service connection must be denied.  



II.  Increased Ratings

The veteran contends that the service-connected ankle 
disabilities are productive of greater impairment than 
reflected by the ratings currently assigned, with 
manifestations of pain, tenderness and swelling after 
prolonged use.  

On VA examination in January 1991, there was no observable 
swelling or redness, or deformities of the ankles.  Ankle 
dorsiflexion was 15 degrees on the right and 0 degrees on the 
left.  Ankle plantar flexion was 60 degrees on the right and 
55 degrees on the left.  There was a slight restriction of 
circumduction over the left ankle.  No crepitus was audible 
in articulation those joints.  There was no difference in 
length of the lower limbs.  No obvious deformity of either 
ankle joint was noted.  The diagnosis was that of history of 
old left ankle fracture with persisting arthralgia and 
history of right ankle fracture with arthralgia.  

The veteran was examined by a private orthopedic doctor in 
July 1991.  The veteran complained of increasing weakness in 
his feet, progressive back pain and a constant aching 
sensation in his ankles.  

Ankle x-ray studies showed osteochondritic lesion in the 
lateral tailor dome of the right ankle.  There was evidence 
of an old distal fibular fracture on the left that most 
likely was in a supination external rotation type injury of 
the left distal fibula.  Full range of ankle motion in 
flexion /extension and inversion/eversion.  There was some 
tenderness over the anterolateral joint line on the left.  
The assessment was that of osteochondritis dessicans, tailor 
dome; old distal fibular fracture.  

The examination of the ankles in September 1992 revealed 
moderate tenderness on the lateral malleolus of the right 
ankle.  There was no evidence of edema or ecchymoses.  The 
range of motion of the right ankle revealed subtalar 
inversion at 10, subtalar eversion at 5 degrees, ankle 
dorsiflexion at  20 degrees and ankle plantar flexion at 40 
degrees.  

The left ankle was nontender, with no edema.  Subtalar 
inversion was at 5 degrees, and subtalar eversion was at 5 
degrees.  Ankle dorsiflexion was at 20 degrees, and plantar 
flexion was at 45 degrees.  There was full range of motion in 
the metatarsal phalangeal joint bilaterally.  The diagnosis 
was that of status post left ankle fracture, no residual; and 
status post right ankle fracture with mild to moderate 
instability on right ankle inversion.  

The veteran was afforded an examination on a fee basis for VA 
in June 1999.  The veteran reported that he had occasional 
pain in both ankles, stiffness, swelling and redness 
involving the right ankle and swelling involving the left 
ankle.  There was no history of locking of either ankle or 
giving way of the ankles.  The veteran reported that he could 
walk for approximately 20 minutes but had to stop because of 
the pain in the ankles.  

On examination of the ankles, there was no erythema or 
cutaneous lesions noted.  Circulation and motor examination 
appeared to be intact.  The veteran reported discomfort with 
flexion/extension and inversion of both ankles.  The range of 
motion of the ankles using a goniometer revealed left ankle 
dorsiflexion to 10, plantar flexion of 0-45.  On the right, 
dorsiflexion was to 0, and the veteran could not dorsiflex 
beyond 0.  His plantar flexion was from 0-55.  No instability 
was noted and the veteran's motion seemed to be limited by 
discomfort referable to his ankles.  The veteran had a mild 
antalgic type gait walking down the hall with the right ankle 
appearing to be more involved than the left.  

X-ray studies of the right ankle showed an area of 
osteochondritis dissecans at the superolateral aspect of the 
talus and an irregular area at the lateral malleolar aspect 
of the distal fibula but the ankle mortise appeared to be 
intact with no definite loose bodies noted.  No acute bony 
abnormalities were noted.  

X-ray studies of the left ankle showed a somewhat irregular 
configuration of the distal fibula.  There were no loose 
bodies noted and the configuration of the articular surfaces 
appeared to be within normal limits in the ankle joint.  

The impression was that of osteochondritis dissecans, right 
ankle; healed fibular fracture, left ankle.  The examiner 
concluded that the veteran appeared to be limited with 
respect to his ability to walk for distances or standing 
activity more than 20 minutes because of the conditions of 
his ankles.  The discomfort in his ankles caused him to 
curtail his activities and to sit down.  

The history of the veteran's disability has been reviewed, as 
noted hereinabove, but the more recent evidence is the most 
relevant to his claim for an increased rating.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

In rating the service-connected ankle disabilities, all 
applicable Diagnostic Codes must be considered to include 
Diagnostic Codes 5262, 5270, 5271 and 5284.

Currently, the veteran's right ankle disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262-5284 for foot 
injuries.  

Under Diagnostic Code 5262, when impairment of the tibia and 
fibula results in a malunion with slight knee or ankle 
disability, the rating is 10 percent; when the malunion is 
with moderate knee or ankle disability, the rating is 20 
percent; when the malunion is with marked knee or ankle 
disability, the rating is 30 percent; and when the disorder 
results in a nonunion, with loose motion, requiring a brace, 
the rating is 40 percent.  

Under Diagnostic Code 5284, other foot injuries that are 
moderate warrant a 10 percent rating; other foot injuries 
that are moderately severe warrant a 20 percent rating and 
other foot injuries that are severe warrant a 30 percent 
rating.  

Currently, the veteran's service-connected left ankle 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, for limitation of motion of the ankle.  The veteran's 
left ankle disability is currently rated as 10 percent 
disabling.  

Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of motion of the ankle, and a maximum 
20 percent rating if the limitation is marked.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2002).  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995);  38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2002).  

Under Diagnostic Code 5272, subastragalar or tarsal joint 
ankylosis in good weight-bearing position warrants a 10 
percent rating; poor weight-bearing position warrants a 20 
percent rating.  

Under Diagnostic Code 5273, malunion of os calcis or 
astragalus with moderate deformity warrants a 10 percent 
evaluation; marked deformity warrants a 20 percent 
evaluation.  

Finally, under Diagnostic Code 5274, astragalectomy warrants 
a 20 percent rating.  


Right ankle

The Board finds based on its review of the entire evidentiary 
record that the currently assigned 20 percent rating fully 
contemplates the level of impairment due to the service-
connected right ankle disability.  

In this regard, the Board finds that the veteran is not shown 
to have more than marked limitation of motion due to 
osteochondritis dissecans.  However, in order for the veteran 
to obtain a rating in excess of 20 percent for the service-
connected right ankle disability, the veteran must exhibit 
ankylosis of the ankle, severe foot injury, and/or malunion 
of the tibia and fibula.  

The evidence in this case does not demonstrate malunion of 
the tibia and fibula, or that the veteran's right ankle is 
ankylosed, or that he suffers from severe foot injury.  As 
such, the Board finds that the veteran's right ankle 
disability is most appropriately rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2002).  

Furthermore, the current 20 percent rating adequately 
compensates the veteran for any functional loss due to pain.  
Specifically, the most recent QTC examination in June 1999 
found no instability, giving-way, locking, fatigability, lack 
of endurance, weakness or functional abnormality.  The 
veteran's motion seemed limited by discomfort referable to 
the ankle.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and claim for a rating in excess of 20 percent for the 
veteran's service- connected right ankle disability is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  


Left ankle

The Board finds based on its review of the entire evidentiary 
record that the currently assigned 10 percent rating fully 
contemplates the level of impairment due to the service-
connected residuals of a fractured left ankle.  

In this regard, the Board acknowledges that the veteran's 
range of motion in his left ankle is not shown to be more 
than moderately limited.  Moreover, ankylosis of the left 
ankle was not demonstrated as to warrant a higher rating 
under either Diagnostic Code 5270 or 5272.  Finally, neither 
malunion or astragalectomy of the ankle is shown as to 
warrant a higher rating under either Diagnostic Code 5273 or 
5274.  

Furthermore, the current 10 percent adequately compensates 
the veteran for any functional loss due to pain.  
Specifically, the most recent QTC examination in June 1999 
found no instability, giving-way, locking, fatigability, lack 
of endurance, weakness or functional abnormality.  The 
veteran limitation of motion seemed to be caused by 
discomfort referable to the left ankle.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Accordingly, a rating in excess of 10 percent for the 
veteran's service-connected residuals of a fractured left 
ankle is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


III.  TDIU

The veteran asserts that his service-connected disability 
precludes him from obtaining and maintaining gainful 
employment.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2002).  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a) (2002).  

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to the age of the veteran or unemployability attributable 
thereto.  38 C.F.R. § 3.341 (2002).  

That is, TDIU may not be assigned if unemployability is the 
product of advanced age rather than the result of functional 
impairment due solely to service-connected disabilities.  38 
C.F.R. § 4.19 (2002).  

Additionally, if a veteran is determined to be unemployable 
due solely to service-connected disabilities, but does not 
meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU 
claim should be submitted to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b) (2002).  

Under this standard, if the veteran is unemployable by reason 
of his service-connected disabilities, occupational 
background, and other related factors, an extra- schedular 
total rating may also be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b) (2002).  

In this case, the veteran's service-connected disabilities 
are his right ankle disability, rated as 20 percent 
disabling; the residuals of a fracture left ankle, rated as 
10 percent disabling; and bilateral pes planus, rated as 
noncompensable.  Since his combined disability rating is 30 
percent, he does not meet the schedular criteria of 38 C.F.R. 
§ 4.16(a) (2002).  

Moreover, the veteran has not submitted any competent 
evidence to show that he has been rendered unemployable due 
to the service-connected disabilities alone.  In addition, 
none of the examiners who have examined the veteran in 
conjunction with his claims has indicated that the veteran is 
unemployable due to service-connected disabilities.  

As such, his service-connected disabilities themselves have 
not been determined to produce an unusual or exceptional 
disability picture that would render him unemployable so as 
to warrant referral for extraschedular consideration.  38 
C.F.R. § 4.16(b) (2002).  Accordingly, the Board concludes 
the veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



ORDER

Service connection for a back disorder is denied.  

An increased rating in excess of 20 percent for the service-
connected right ankle disability is denied.  

An increased  rating in excess of 10 percent for the service-
connected left ankle disability is denied.  

The claim for a total rating based on individual 
unemployability by reason of service-connected disability is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

